Title: Pardon for Joseph Hood, 2 January 1796
From: Washington, George
To: 


          
            [Philadelphia, 2 Jan. 1796]
          
          To all persons to whom these presents shall come—Greeting.
          whereas, Joseph Hood late of the Massachusetts district mariner, at a Circuit Court of the United States, lately holden in and for the said Massachusetts district was lately convicted of the

crime of Manslaughter committed on the high seas and within the jurisdiction of the same Court and by the Judgment the said Joseph Hood was sentenced and adjudged to suffer eighteen months imprisonment, to pay to the use of the United States the sum of five hundred dollars and to stand committed until the said Judgement of the Court was complied with, and whereas the said Joseph Hood hath by his petition to me set forth that he has already sustained an imprisonment of many months before his trial and hath an aged mother to maintain, and the character and conduct of the said Joseph Hood is certified to be otherwise fair and honest, and the said Joseph Hood by his said petition hath besought a remission of so much of the said Judgment of the Court as subjects him to further imprisonment. Therefore I George Washington President of the United States, in consideration of the premises herein before set forth have thought proper and by these presents do grant unto the said Joseph Hood a full, free and entire pardon of the said offence whereof he so stands convicted so far as the same relates to the further term of imprisonment part of the Judgment of the said Court and not otherwise hereby willing and requiring that when and as soon as the said Joseph Hood shall have satisfied the Judgment of the said Court as far as the same relates to the fine and costs of prosecution on him imposed to be forthwith discharged from Custody.
          In Testimony whereof, I have caused the Seall of the United States of America to be affixed to these presents, and signed the same with my hand. Done at the City of Philadelphia the second day of January, 1796 and of the Independence of the United States of America the twentieth.
          
            Go. Washington,By the President, Timothy Pickering
          
        